Citation Nr: 1453150	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for myelopathy/loss of balance.
 
2.  Entitlement to service connection for an abdominal disorder. 
 
3.  Entitlement to service connection for an esophageal disorder.  
 
4.  What evaluation is warranted for cervical spine degenerative disc disease and osteophyte formation, status post multilevel fusion, from November 1, 2009?
 
5.  What evaluation is warranted for a lumbar strain, disc disease, and bilateral sacroiliac degenerative changes from November 1, 2009?
 
6.  What evaluation is warranted for right hip degenerative joint disease from November 1, 2009?
 
7.  What evaluation is warranted for right knee patellofemoral syndrome and patellar spur from November 1, 2009? 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1986 to October 2009.  His service included duty in the Southwest Asia theater of operations during both Operations Desert Storm and Iraqi Freedom.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested a Board hearing but withdrew this request in July 2014.  The Veteran claimed entitlement to service connection for a spleen disorder and pressure under the ribcage.  He explained in his September 2010 notice of disagreement that these are actually the same problem, which was diagnosed as gas in August 2009.  Treatment records show that the Veteran has reported left upper quadrant discomfort described as a pressure-like feeling.  The Board has recharacterized this issue as entitlement to service connection for an abdominal disorder to encompass all symptoms described by the Veteran, regardless whether they are related to his spleen.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Similarly, the Board has recharacterized the issue of entitlement to service connection for an esophageal stricture to an esophageal disorder.  
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  
 
The issues of entitlement to service connection for abdominal and esophageal disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran is not shown to have a chronic disability related to complaints of myelopathy/loss of balance.  
 
2.  Since November 1, 2009, the Veteran's cervical spine degenerative disc disease and osteophyte formation, status post multilevel fusion, did not more nearly approximate forward flexion of the cervical spine 15 degrees or less or ankylosis, and there were no incapacitating episodes.  
 
3.  Since November 1, 2009, the Veteran's lumbar spine strain, disc disease, and bilateral sacroiliac degenerative changes has resulted in painful motion, but did not more nearly approximate symptoms resulting in forward flexion of the thoracolumbar spine greater not greater than 85 degrees; a combined range of motion of the thoracolumbar spine not greater than 235 degrees; muscle spasm, guarding, or localized tenderness; vertebral body fracture with loss of 50 percent or more of the height; or ankylosis, and there were no incapacitating episodes.   
 
4.  Since November 1, 2009, the Veteran's right hip degenerative joint disease has resulted in painful motion, but symptoms did not more nearly approximate limitation of extension of the thigh to 5 degrees, limitation of flexion of the thigh to 45 degrees, limitation of abduction to 10 degrees or less, or inability to cross legs or toe out more than 15 degrees, and there was no impairment of the femur.
 
5.  Since November 1, 2009, the Veteran's right knee patellofemoral syndrome and patellar spur has resulted in painful motion, but did not more nearly approximate symptoms productive of a compensable limitation of knee motion or instability.  
 
CONCLUSIONS OF LAW
 
1.  A disability related to complaints of myelopathy/loss of balance was neither incurred in nor aggravated by service, such a disorder is not shown to be related to service-connected disability, and myelitis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2014).
 
2.  Since November 1, 2009, the criteria for an initial evaluation in excess of 20 percent for cervical degenerative disc disease and osteophyte formation, status post multilevel fusion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2014).
 
3.  Since November 1, 2009, the criteria for an initial evaluation of 10 percent, but no higher, for a lumbar strain, disc disease, and bilateral sacroiliac degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).
 
4.  Since November 1, 2009, the criteria for an initial evaluation in excess of 10 percent for right hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (2014).
 
5.  Since November 1, 2009, the criteria for an initial evaluation of 10 percent, but no higher, for the Veteran's right knee patellofemoral syndrome and patellar spur have been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2014).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist
 
Regarding the issue of entitlement to service connection for myelopathy/loss of balance, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2010 of the information and evidence needed to substantiate and complete a claim, including notice of the evidence to be provided by the claimant, the evidence VA will attempt to obtain, and how disability ratings and effective dates are determined.  Regarding the claims of entitlement to higher initial evaluations for service-connected disabilities, because service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. §  5103(a) have been met.  
 
As to the issues decided herein, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  Although additional records relevant to the claimed abdominal and esophageal disorders have been identified, as discussed in the Remand below, as to the issues decided, there is no evidence that additional records have yet to be requested or that additional examinations are in order.  As discussed in more detail below, the Veteran has been afforded adequate examinations, which were based on consideration of the appellant's prior medical history, described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation, and explained all conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of the issues decided herein.  38 C.F.R. § 3.159(c).  
 

II.  Analysis
 
Service Connection
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity is not adequately supported, a showing of continuity of symptomatology after separation is required.  Id.  Entitlement to service connection based on chronicity applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  That list includes myelitis.
 
For veterans with 90 days or more of active service during a period of war or after December 31, 1946, certain chronic diseases, including myelitis, are presumed to have been incurred in service if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
 
Service connection may be warranted for Persian Gulf veterans who exhibit objective indications of a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness, or some combination thereof.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
 
Service connection may also be established on a secondary basis when a disability is proximately due to of the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a non-service-connected disability by a service connected disability is also compensable.  Id.  
 
"Congress specifically limits entitlement to service-connection for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 38 U.S.C.A. § 1110).  "In the absence of proof of a present disability there can be no valid claim."  Id.  Although a disability may be subject to service connection if it is present at the time a claim for disability is filed or during the pendency of the claim, even if the disability resolves prior to final adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), service connection is not warranted where a disease or injury during active service does not result in a post-service disability, Brammer, 3, Vet. App. at 225. 
 
The Veteran underwent an anterior cervical discectomy and fusion in August 2007, with a diagnosis of myelopathy and C3-4, C4-5, C5-6 herniated disk with T2 signal at C3-4 and C4-5 and severe stenosis at the two superior levels.  The Veteran had reported neck and right shoulder pain and two episodes of quadriparesis during two different sporting events that both resolved spontaneously.    
 
A February 2008 six month follow-up report shows that with respect to his cervical spine the Veteran was doing well.  The grafts were still incorporating.  The Veteran had stable signs of myelopathy on examination, which the provider observed would most likely remain.  The provider explained that the goal of the decompression was to stop further worsening of myelopathic changes.  
 
An August 2008 twelve month follow-up report shows that with respect to his cervical spine, the Veteran was continuing to do well.  He had no upper extremity symptoms and had stable examination findings of Hoffman's sign.  The Veteran was instructed to follow-up for reevaluation if any neurological changes occurred.  
 
At an August 2009 VA-authorized examination, the Veteran relayed the history of his condition, including that he had a problem with loss of balance and coordination from 2003 to 2006 when he was injured playing sports.  His current symptoms were described as stiffness, decreased motion, and had some numbness around his surgical scar.  He denied erectile dysfunction, bladder complaints, and all complaints.  He said he sometimes lost balance when bending or standing with his eyes closed.  
 
A neurological examination was performed with a specific emphasis on missing subtle abnormalities.  Sensory was intact except for a small area of hypoesthesia associated with the anterior cervical scar.  Reflexes were +2 and equal bilaterally.  Motor testing was 5/5 and equal bilaterally.  Finger-to-nose and heel-to-shin were done without difficulty.  Tandem walk was done without difficulty.  Toe walking was done without difficulty.  Romberg's sign was negative.  Cranial nerves II through XII were intact.  The examiner summarized that the neurological examination showed no evidence of diseases accounting for balance difficulties at the present time.  The examiner diagnosed myelopathy causing loss of balance, currently resolved with no current residuals.  For subjective factors, the examiner observed that the Veteran may at one time have had a myelopathy related to his cervical spine disease, but that on testing done within the examination room, there was no evidence of abnormality.  The examiner found no objective pathology to include no evidence of intervertebral disc disease, or erectile, bowel, or bladder dysfunction.  
 
An August 2009 radiology interpretation of cervical spine imaging reports that there was no evidence of osteomyelitis.  
 
At a July 2010 VA spine examination, reflex and sensory examination findings were normal.  Motor examination was normal with normal muscle tone and no muscle atrophy.  The Veteran denied pertinent urinary pathology, fecal incontinence, erectile dysfunction, numbness, paresthesia, leg or foot weakness, unsteadiness, and radiating pain.  
 
At a March 2013 VA spine examination, the examiner noted that the Veteran had no neurological issues and no loss of bowel or bladder control.  Muscle strength, reflex, and sensory examinations were normal.  The examiner noted that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities, such as bowel or bladder problems due to cervical myelopathy.      
 
The above evidence reflects that by August 2009, while the Veteran was still on active service, his myelopathy had resolved and that it has not recurred, as subsequent neurological examinations have been normal.  Since August 2009, examining physicians have found no signs of chronic disability due to myelopathy/loss of balance.  The evidence of record also does not include non-medical indicators (such as time lost from work, the Veteran having sought treatment for his symptoms, and changes in his appearance, physical abilities, and mental or emotional attitude) of a chronic disability related to myelopathy/loss of balance.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  Notably, the Veteran has not identified post-service treatment for this disorder or asserted time lost from work due to the disorder.  As there are no objective indications of chronic disability related to myelopathy/loss of balance, the evidence is against presumptive service connection based on the Veteran's status as a Persian Gulf veteran.  The evidence also does not show a diagnosis of myelitis, and service connection based on a chronic disease is not warranted.  
 
As to direct and secondary service connection, the evidence tends to show that the Veteran has not had a disability due to the claimed myelopathy and loss of balance since before August 2009, while he was still on active service.  Notably, the Veteran's statements regarding this disorder focus on his neurosurgeon's statements and MRI findings; whether the Veteran had an injury in service, however, is not the dispositive issue.  To the extent that the Veteran does claim continuing symptoms, which he is competent to report, the Board finds the opinions of the medical professionals who conducted the examinations discussed above more probative as to whether the Veteran suffers from a current disability.  Therefore, the present disability element of a service connection claim is not met.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against the claim of service connection for myelopathy/loss of balance.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  
 
Initial Evaluations
 
Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
 
Generally, when assessing the severity of musculoskeletal disabilities that, as here, are at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
With respect to arthritis, Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  38 C.F.R. § 4.71a.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.
 
With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and 38 C.F.R. § 4.59 based on painful motion is in order where arthritis is established by x-ray findings even though no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  
 
Cervical Spine
 
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.
 
The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is warranted for forward cervical flexion greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a .
 
A 30 percent disability rating is warranted for forward cervical flexion limited to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  
 
The Veteran contends that a rating higher than 20 percent is warranted.  In his September 2010 notice of disagreement, he challenged the adequacy of the VA examination and stated that the examiner used his eyes to measure, not an instrument, and that the examiner neglected to stabilize his upper body, contributing to inaccurate results since the Veteran has grown accustomed to turning his body to compensate for the loss in range of motion.  In an April 2011 letter to his Congressperson, the Veteran asserted that the "rating is asinine" when you consider that his condition involves a three-level cervical disc fusion and a permanent titanium plate with eight screws.  In November 2011, the Veteran asserted that the rating should be a minimum of 30 percent based on range of motion.  
 
In order to receive a rating higher than 20 percent for cervical degenerative disc disease and osteophyte formation, status post multilevel fusion, the evidence must show the disorder is or was at one time manifested by forward cervical flexion to 15 degrees or less or ankylosis of the spine.  Regarding intervertebral disc syndrome of the cervical spine, the Veteran has not claimed that a higher rating is warranted based on incapacitating episodes, and the evidence does not show symptoms requiring bed rest prescribed by a physician.  Further, the evidence preponderates against finding that the Veteran's cervical spine disorder has resulted in forward flexion of 15 degrees or less or ankylosis.  For example, the August 2009 VA-authorized examination showed forward flexion of 25 degrees and the most recent VA examination, in March 2013, showed forward flexion of 30 degrees.  The Veteran has not reported flare-ups, and the examiners noted no additional loss of range of motion after repetitive-use testing.  
 
The Board is aware of the Veteran's assertion regarding the adequacy of the July 2010 examination range of motion findings, however, a new examination has already been provided and the March 2013 examination report includes instructions to the examiner on the need to use a goniometer to measure range of motion.  To the extent that the Veteran asserts that range of motion is so limited as to warrant a 30 percent rating, the Board finds that he is not competent to provide the detailed range of motion measurements necessary to assign an evaluation.  As the Veteran himself pointed out, range of motion measurements should be made with the use of a goniometer, rather than the naked eye.  Even if the Veteran were competent to make such a measurement, the Board would find the detailed findings offered by trained medical professionals at the August 2009 and March 2013 examinations to be more probative.  Additionally, as a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule regarding painful motion is not applicable.  In sum, the evidence does not demonstrate that a rating higher than 20 percent is warranted for the Veteran's cervical spine disorder.  
 
Lumbar Spine
 
The General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is warranted for forward thoracolumbar flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a. 
 
A 20 percent rating is warranted for:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 
 
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  
 
For VA compensation purposes, normal forward thoracolumbar flexion is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  
 
The Veteran describes pain through the lower back that he treats with over-the-counter medications and argues that at least a 10 percent rating is warranted due to the "human factor."  
 
The Board finds that a 10 percent evaluation is warranted for the Veteran's lumbar spine strain, disc disease, and bilateral sacroiliac degenerative changes based on his credible reports of painful motion.  See Lichtenfels, 1 Vet. App. at 488.
 
A rating based on limited motion is not warranted for any period of time on appeal.  In order to receive a rating based on limited motion for his lumbar spine disorder, the evidence must show the disorder is or was at one time manifested by forward flexion of the thoracolumbar spine not greater than 85 degrees; a combined range of motion of the thoracolumbar spine not greater than 235 degrees; muscle spasm, guarding, or localized tenderness; vertebral body fracture with loss of 50 percent or more of the height; or ankylosis.  Regarding intervertebral disc syndrome of the thoracolumbar spine, the Veteran has not claimed a higher rating is warranted based on incapacitating episodes, and the evidence does not show bed rest prescribed by a physician.  The evidence does not show that the Veteran's thoracolumbar spine disorder has resulted in limited motion warranting a compensable rating, muscle spasm, guarding, or tenderness, vertebral body fracture with loss of 50 percent or more of the height, or ankylosis.  For example, the August 2009 VA-authorized examination and the March 2013 VA examination both showed normal combined range of motion, no muscle spasms or guarding or localized tenderness, and no fracture; the August 2009 VA-authorized examination noted no ankylosis.  The Veteran has not reported flare-ups, and the examinations show no additional loss of range of motion after repetitive-use testing.  In sum, a rating of 10 percent based on painful motion, but no higher, is warranted for the Veteran's lumbar spine disorder.  
 
Right Hip 
 
The Veteran's right hip degenerative joint disease is rated under diagnostic code 5010-5252, reflecting the disease (arthritis) and the residual condition/basis of the rating (limitation of flexion of the thigh).  See 38 C.F.R. § 4.27.  Right hip degenerative joint disease is rated as 10 percent disabling for painful motion of a major joint.  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that arthritis is on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The appropriate diagnostic codes for the hip are Diagnostic Codes 5250 through 5255.
 
Limited or irregular motion of the hip and thigh are addressed in Diagnostic Codes 5250 through 5254.  Diagnostic Code 5250 provides various evaluations for ankylosis of the hip but, as shown below, there is no evidence of ankylosis in this case.  Similarly, Diagnostic Code 5255 provides for various evaluations based impairment of the femur, but the evidence reflects that there is no such impairment.  

Diagnostic Code 5251, which deals with extension of the thigh, has a single scheduler evaluation of 10 percent for extension limited to 5 degrees.  Diagnostic Code 5252 provides a 10 percent evaluation when flexion of the thigh is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, a 30 percent evaluation when it is limited to 20 degrees, and a 40 percent evaluation when it is limited to 10 degrees.  

Diagnostic Code 5253 provides for a 10 percent evaluation where limitation of rotation of the thigh is such that a veteran cannot toe out more than 15 degrees.  A 10 percent evaluation is also warranted where adduction of the thigh is limited such that a veteran cannot cross his legs.  A 20 percent evaluation is warranted where limitation of abduction of the thigh is such that motion is lost beyond 10 degrees.  Diagnostic Code 5254 addresses flail joint which, as shown below, is not present in this case.  Normal range of motion in the hip is flexion to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 
 
Separate evaluations for limitation of motion in different planes may be warranted under the diagnostic codes applicable to the hip and thigh.  See Yonek v. Shinseki, 722 F.3d 1355, 1358-59 (Fed. Cir. 2013) (finding separate evaluations not warranted for limitation of motion in different planes of the shoulder under Diagnostic Code 5201, which provides for a single evaluation for each arm that suffers from limited motion at the shoulder joint, but noting that the diagnostic codes addressing joints other than the shoulder assign different codes to limitation of motion in different planes or in different directions within a single plane, for example, Diagnostic Codes 5252 and 5253 with regard to the thigh).  
 
The Veteran asserts that his right hip should be rated at least 20 percent disabling because in-service providers wanted to replace it and describes that he has limited range of motion when stepping laterally with weight applied to the right leg.  
 
The Board has considered all of the potentially applicable Diagnostic Codes and determined that the Veteran is not entitled to a compensable rating under any of the codes, and therefore is not entitled to a rating in excess of 10 percent.  For example, the March 2013 VA examination shows right hip flexion to 125 degrees or greater and extension of greater than 5 degrees.  Abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran cannot cross his legs.  Rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  The Veteran did not report flare-ups impacting the function of the hip and/or thigh.  There was no additional limitation after repetitive-use testing.  Muscle strength was normal and there was no ankylosis.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The July 2010 VA examination and August 2009 VA-authorized examination show similar results.  As discussed above with respect to the cervical spine, the Board finds the examiners' range of motion findings more probative than the Veteran's assertions regarding range of motion.  A rating higher than 10 percent is not warranted.  Although the Veteran contends that a higher rating is warranted because of the treatment suggested by providers, this is not a criterion accounted for by the rating schedule.  
 
Right Knee
 
The Veteran's right knee patellofemoral syndrome and patellar spur is rated under Diagnostic Code 5024-5260, reflecting the disease (tenosynovitis) and the residual condition/basis of the rating (limitation of flexion of the leg).  See 38 C.F.R. § 4.27.  Diagnostic Code 5024 requires that tenosynovitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003. 
 
Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved, which in this case is the knee.  Diagnostic Codes 5256 to 5263 pertain to evaluation of disabilities of the knee and leg.
 
Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, a 20 percent rating is warranted if flexion is limited to 30 degrees, and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.
 
Under Diagnostic Code 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when it is limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Id. 
 
Normal range of motion of the knee is from 0 degrees of extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988-02, 59990 (2004).  
 
The Veteran asserts that his right knee should be rated at least 10 percent disabling because he experiences pain regularly (on a weekly basis) as well as weakness.  
 
The Board finds that a 10 percent evaluation is warranted for the Veteran's right knee patellofemoral syndrome and patellar spur based on his credible reports of painful motion.  See Lichtenfels, 1 Vet. App. at 488.  Although arthritis has not been diagnosed, the Board notes that arthritis is the most common cause of bone spurs, which were documented on August 2009 imaging studies.  See Mayo Clinic, Diseases and Conditions: Bone spurs, Causes, http://www.mayoclinic.org/diseases-conditions/bone-spurs/basics/causes/con-20024478 .  Although the Mayo Clinic source was not previously of record, as the Board has relied on it to grant the Veteran benefits, it is not necessary to provide the Veteran with notice and an opportunity to respond.  Cf. Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (requiring the Board to provide a claimant with notice and an opportunity to respond to new evidence based on concerns of fairness for an adversely affected party). 
 
A compensable rating based on limitation of motion is not warranted.  For example, the March 2013 VA examination shows right knee flexion to 140 degrees or greater and no limitation of extension.  There was no additional limitation after repetitive-use testing, and the Veteran reported that the knee is not affected by flare-ups.  The July 2010 VA examination and August 2009 VA-authorized examination show similar results.  
 
In addition, there is no basis for any higher or separate rating based on any other potentially applicable Diagnostic Code.  In this regard, under Diagnostic Code 5257, where there is other impairment of the knee manifested by slight recurrent subluxation or lateral instability, a 10 percent rating is warranted.  A 20 percent evaluation will be assigned for moderate recurrent subluxation or lateral instability.  VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97; 62 Fed. Reg. 63603-02, 63604 (1997).
 
At the August 2009 VA-authorized examination, the Veteran reported that sometimes his knees would swell after extended periods of walking.  He also reported weakness, stiffness, and locking of his knees, and intermittent pain.  The examiner noted that the knees were normal in appearance with bilateral crepitus.  Range of motion was normal without pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis, the knee was negative for varus and valgus, and Drawer and McMurray's tests were negative.  A right knee imaging study was negative, aside from patellar spurs.  The July 2010 VA examination showed no knee abnormality other than subpatellar tenderness.  The examiner noted pain, stiffness, and weakness, but no incoordination, effusions, or episodes of dislocation, subluxation, or locking, and no giving way or instability.  At the March 2013 VA examination, instability testing was normal, and there was no evidence of history of recurrent patellar subluxation/dislocation.  The examiner noted that there were no meniscal conditions and no other conditions such as genu recurvatum.
 
The evidence reflects that findings throughout the appeal period have not warranted a rating higher than 10 percent for the Veteran's right knee disorder.  There has been no ankylosis, recurrent subluxation or instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or compensable limitation of flexion or extension.  Regarding the Veteran's description of occasional weakness causing him to need to sit down, the Board finds that the findings of the examiners are more probative as to whether his knee condition results in subluxation or instability, and that the reported weakness is more appropriately considered a symptom, along with painful movement, that warrants a 10 percent rating, as discussed above.  In sum, a rating of 10 percent, but no higher, is warranted based on painful motion of the right knee.  
 
Extrascheduler Consideration
 
Consideration of whether referral for extrascheduler rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and referral is not required.  Id.  If the scheduler evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id. 
 
Recently, the United States Court of Appeals for the Federal Circuit clarified that 38 C.F.R. § 3.321(b)(1), in addition to allowing referral for extra-scheduler evaluation based on an individual disability, also allows for referral for extra-scheduler consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). 
 
For the reasons described below, the Board finds that referral for extrascheduler consideration is not warranted based on the evidence of record, whether based on each individual disability or on the combined effects of the Veteran's service-connected disabilities. 
 
Even assuming for the purposes of this decision that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology, his disability picture does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  The July 2010 VA examination shows that the Veteran was employed full time and that he had lost less than one week of time from work during the prior 12-month period due to neck and joint pain.  Other noted effects on occupational and daily activities associated with the Veteran's cervical spine included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  No post-service hospitalization was reported.  The March 2013 examiner noted that the Veteran had been working full time, four days on and four days off.  Regarding his lumbar spine,  right hip, and right knee disorders, the examiner noted that the Veteran goes to work despite pain.  Regarding the Veteran's cervical spine, the examiner noted that his ability to work in a physical job requiring excessive use of the neck such as in construction or looking up more than four hours a day would be limited.  No post-service hospitalization was noted.  The degrees of disability assigned on a scheduler basis are considered adequate to compensate for "considerable loss of working time" from exacerbations or illnesses proportionate to the severity of the several grades of disability38 C.F.R. § 4.1.  The Board finds that some physical limitation at work and missing up to a week of work per year is more consistent with "considerable loss of working time" as contemplated by the Veteran's disability ratings than marked interference with employment.  The evidence reveals no other factors similar in kind or degree to frequent hospitalization or marked interference with employment. 
 
The Board has also considered whether the issue of entitlement to a total disability rating due to individual unemployability has been raised.  A request for a total disability rating due to individual unemployability, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a total disability rating due to individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a total disability rating due to individual unemployability is raised as part of an increased rating claim only when the Roberson requirements are met).
 
The Veteran has not reported, and the evidence does not otherwise reflect, that he experiences substantial difficulties at work due to service-connected disabilities or that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a total disability rating due to individual unemployability is not raised under Roberson and Rice.  
 
In sum, the Board finds that service connection is not warranted for myelopathy/loss of balance; a higher evaluation is not warranted for the Veteran's cervical spine disorder; an evaluation of 10 percent, but no higher, is warranted for his lumbar spine disorder; a higher evaluation is not warranted for his right hip disorder; and an evaluation of 10 percent, but no higher, is warranted for his right knee disorder.  As to those issues denied, there is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
 
ORDER
 
Entitlement to service connection for myelopathy/loss of balance is denied.
 
Entitlement to an initial evaluation in excess of 20 percent for cervical spine degenerative disc disease and osteophyte formation, status post multilevel fusion, from November 1, 2009, is denied.  
 
Entitlement to an initial evaluation of 10 percent, but no higher, for lumbar spine strain, disc disease, and bilateral sacroiliac degenerative changes from November 1, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.  
 
Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative joint disease from November 1, 2009, is denied.  
 
Entitlement to an initial evaluation of 10 percent, but no higher, for right knee patellofemoral syndrome and patellar spur from November 1, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.  
 
 
REMAND
 
Regarding the issues of entitlement to service connection for an abdominal disorder and an esophageal disorder, remand is necessary to ensure all indicated development is completed.  May 2013 records from a gastroenterologist, Dr. Doshi, show an assessment of a "possible diagnosis" of irritable bowel syndrome and dysphagia, specifically "(questionable) dysmotility, [which] may be due to prior (cervical) spine fusion."  The records show that Dr. Doshi planned to get records of a speech modified barium swallow study, esophagogastroduodenoscopy, colonoscopy, and recent labs from the Veteran's medical doctor and to follow up in three months.  Attempts must be made to obtain these and any other outstanding, relevant treatment records, including any records from the Benson Area Medical Clinic, as the Veteran has identified treatment for his abdominal and esophageal disorders by this provider. 
 
After appropriate attempts are made to obtain such records, a new examination is warranted.  Although the August 2009 VA-authorized examiner found that the Veteran did not have current, diagnosable disorders related to his claimed left upper quadrant pain and difficulty swallowing, recent treatment records indicate possible diagnoses.  Additionally, given the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War and the nature of the claimed symptoms, the RO should also develop and adjudicate the claim of entitlement to service connection for abdominal and esophageal disorders under 38 C.F.R. § 3.317 (2104), which addresses undiagnosed illnesses and medically unexplained chronic multisymptom illnesses in Persian Gulf veterans.  See also 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran a letter and ask him to provide the necessary authorization forms so that VA may obtain any records of treatment by his gastroenterologist, Dr. Doshi, after May 2013, any records of treatment at the Benson Area Medical Clinic, and any records of treatment for his abdominal and esophageal disorders from other providers.  Inform the Veteran that any previously signed releases are no longer valid.  Appropriate efforts must be made to obtain any identified records and associate them with the Virtual VA or VBMS paperless files.  
 
If the AOJ cannot locate any identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  After appropriate attempts to obtain additional records and after any such records have been associated with the Virtual VA or VBMS paperless files, schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed abdominal and esophageal disorders, to include consideration of whether the claimed signs and symptoms are manifestations an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The examiner is to be provided access to records in Virtual VA, VBMS, and a copy of this remand.  The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for Persian Gulf undiagnosed illnesses, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any undiagnosed illness.  
 
The examiner is informed that, for VA purposes, an undiagnosed illness is an illness that, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  
 
A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Examples include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  
 
Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).
 
For purposes of his appeal, the Veteran has asserted that he experiences left upper quadrant discomfort described as a pressure-like feeling and difficulty swallowing. The examiner should note in the examination report any additional symptoms that the Veteran reports which may be attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness.
 
The examiner is to:  
 
(a)  Review the Virtual VA and VBMS records, examine the Veteran, and diagnose any abdominal disorders and any esophageal disorders.  Specify whether any diagnosed disorder is a medically unexplained chronic multisymptom illness.  Specify whether the Veteran has a chronic, undiagnosed illness, and if so, what symptoms are attributable to such illness.
 
(b)  For each and every diagnosed abdominal disorder, opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began during or was caused by the Veteran's military service, including but not limited to in-service treatment for left upper quadrant discomfort.  
 
(c)  For each and every diagnosed esophageal disorder, opine as to whether it is at least as likely as not that the disorder began during or was caused by the Veteran's military service, including but not limited to in-service cervical spine surgery.  If a diagnosed esophageal disorder was not caused by in-service cervical spine surgery, is it at least as likely as not that the esophageal disorder is aggravated (worsened beyond its natural progression) by residuals related to the Veteran's service-connected cervical spine disorder?  
 
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion without resort to mere speculation, he or she must explain why such an opinion would be speculative.  
 
3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  Ensure that the examiner documented his or her consideration of the Virtual VA and VBMS files.  If the report is deficient in any manner, implement corrective procedures at once.
 
4.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


